Citation Nr: 0424339	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  97-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral hip 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from January 1970 to November 
1971, from September 1979 to October 1982, and from March 
1984 to November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied service connection for 
bilateral hip disorders.  

This case was previously before the Board in September 2003, 
at which time it was remanded for due process concerns and 
additional evidentiary development.  The requested actions 
have been undertaken, and the case is ready for adjudication.


FINDINGS OF FACT

1.  There is no medical evidence of any hip injury or 
diagnosis of a disorder of either hip in service.

2.  Several competent medical opinions have been presented 
which fail to link currently claimed bilateral hip disorders 
to an incident of military service.


CONCLUSION OF LAW

Bilateral hip disorders were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March 2002 and March 2004 letters, the RO informed the 
appellant of the VCAA and its effect on his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
April 2002 statement of the case (SOC) and March 2004 
Supplemental Statement of the Case issued during the pendency 
of this appeal, of the pertinent law, and what the evidence 
must show in order to substantiate the claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
medical evidence was developed with respect to the 
appellant's claim.  The appellant and his representative 
responded to the RO's March 2004 communication with 
additional argument as well as indicating that there was no 
further outstanding evidence to submit, thus curing (or 
rendering harmless) any previous omissions.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  In conjunction with the veteran's 
claim, the Board requested that additional evidentiary 
development be undertaken in the case, to include scheduling 
a VA examination.  VA examinations were conducted in January 
and May 2003, which included review of the claims file and 
the rendering of opinions regarding the etiology of the 
veteran's claimed bilateral hip disorders.  Thus, the 
statutory requirement in the VCAA, that a medical examination 
or medical opinion be secured when necessary to make a 
decision on the claim, has been fully satisfied by the 
development action undertaken by the RO.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding his claim. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records include a June 1984 record which 
shows that the veteran injured his back when he lost his 
balance and fell on a training course.  An assessment of soft 
tissue damage was made.  An April 1985 record reflects that 
the veteran struck his head hard against the ground while 
landing a parachute training jump.  An assessment of 
headache, probably the result of cervical muscular strain, 
was made.  Examination revealed that the veteran had normal 
gait and balance.  A May 1985 follow-up record indicates that 
the veteran had complained of dull headaches, assessed as 
muscle tension headaches, but had no other symptoms.  
September 1984, September 1985 and May 1986 physical 
examination reports reveal no abnormalities of the vascular 
system or lower extremities.  The veteran denied having any 
joint abnormality or arthritis.  The veteran's DD 214 for his 
period of active duty for training in 1984 shows that he 
received a parachute badge.  

Private medical records reflect that the veteran was seen in 
August 1995 with complaints of right hip pain after a recent 
injury.  An impression of Stage IV avascular necrosis of the 
right hip was made.  In November 1995, the veteran underwent 
right total hip arthroplasty due to severe right hip 
arthritis secondary to Grade IV avascular necrosis.  An MRI 
report of the left hip dated in November 1996 shows that the 
veteran was seen due to hip pain and for an assessment of 
avascular necrosis.  An impression of Grade IV avascular 
necrosis of the left hip was made.  X-ray films of the left 
hip taken in November 1976 also revealed degenerative 
changes.  In January 1997, the veteran underwent left total 
hip replacement due to avascular necrosis.

In January 1997, the veteran filed his original compensation 
claim for bilateral hip disorders, asserting that these were 
due to parachute landing falls from Ranger and Special Forces 
unit training.  

The file contains a VA medical opinion from Dr. C. dated in 
April 1997.  Dr. C. opined that the veteran's avascular 
necrosis of the hips was idiopathic, without association of 
any disease process except possibly alcohol abuse.  It was 
noted that this occurs most often in 40-50 year old males and 
is bilateral in 40-80 percent of cases.  The doctor opined 
that if the disorder were related to trauma, it would 
certainly not be related to service 10 years previously.  

Private medical records of Dr. B. dated in 1995 show that the 
veteran was seen in August 1995, at which time a 4-week 
history of severe right groin pain was noted, along with an 
antalgic limp.  A history of probable steroid use due to 
asthma, trauma from a helicopter injury, and daily alcohol 
use were noted.  A September 1995 record indicated that an 
MRI confirmed stage IV avascular necrosis.  In November 1995, 
he underwent right total hip arthroplasty due to symptoms of 
severe right hip arthritis secondary to grade IV avascular 
necrosis.  It was noted at that time that he had developed 
severe right hip pain approximately 4 months prior to 
admission.  A post-surgical record of April 1996 indicates 
that he was doing quite well and was walking with only a mild 
limp.  Avascular necrosis of the left hip was then diagnosed 
in November 1996.  

The RO denied service connection for bilateral hip disorders 
in an April 1997 rating action.  In his substantive appeal, 
the veteran identified hip injuries from parachute jumps 
occurring from 1979-1982 and in 1984 as being, in his 
opinion, underlying causes of his hip problems.  

The file contains an August 1997 private medical opinion of 
Dr. M., who had been the veteran's primary care physician 
since October 1996 and who had treated his left hip.  Dr. M. 
opined that the veteran's hip problems had resulted from his 
training and duties as a paratrooper during service.  The 
doctor noted that he had treated several other patients with 
similar symptoms.  

The veteran provided testimony at a hearing held at the RO in 
August 1997.  He testified that as a paratrooper during 
service he made 45-55 jumps.  He stated that his first injury 
occurred in 1979 when he injured his left hip, but he said he 
did not seek treatment.  He testified that in June 1984 he 
had a bad parachute landing/fall which resulted in pain in 
the lower back, hips, neck, and head.  He also stated that he 
had a bad landing in a parachute jump from a helicopter in 
June 1985, sustaining trauma to the head, neck, back, hips, 
and ankles.  He testified that he also sustained trauma to 
the hips as a result of running constantly in combat boots 
with a 40-pound rucksack on his back.  The veteran also 
testified as to post-service trauma of the right hip (noted 
in an August 1995 record) which he explained was due to 
pushing a company vehicle/truck, which would not start out, 
of a parking space.  

A VA medical opinion was obtained in October 1997.  The file 
was reviewed, and the doctor discussed the case with other 
physicians in making his conclusions.  The reviewing doctor 
noted that service medical records dated from 1983 to 1985 
and prior to that time were negative for complaints of joint 
or hip problems, and that the separation examination reports 
did not reveal any hip problems or history of arthritis.  It 
was pointed out that the veteran's orthopedist had reported 
that the veteran was a daily alcohol user.  The doctor opined 
that the likelihood of his having avascular necrosis for 10 
years in an asymptomatic state without any difficulty was not 
possible.  He observed that a diagnosis of bilateral aseptic 
necrosis in a middle-aged man with daily alcohol use is 
almost certainly the result of alcohol use, and that although 
it is possible that the disorder arose spontaneously, this is 
very unlikely.  The doctor opined that there was no 
likelihood that the veteran had aseptic necrosis of both hips 
secondary to trauma sustained while he was in military 
service.

In October and November 1997 lay statements were offered by 
the veteran's neighbors to the effect that, following 
military service, the veteran was not active in sports and 
had mobility problems, which they believe were due to hip 
injuries sustained during service.  A statement from a 
pharmacist dated in October 1997 indicated that the veteran's 
hip pain required him to purchase numerous prescription and 
over-the-counter medications for treatment.  

The file contains a second medical statement from Dr. M., 
dated in October 1997.  The statement explains that the 
veteran reported that he parachuted in 1979, 1980, and 1984 
and that his hip pain first began in 1979 in jump school.  
The statement indicates that, when discharged in 1982, the 
veteran's pain was at its worst.  A history of service with 
the Special Forces in 1984, involving constant running with 
40-pound rucksacks on the back in combat boots, with 
intolerable pain, was noted.  Dr. M. opined that the 
veteran's hip problems resulted from his training and duties 
while a paratrooper in the service.  The doctor indicated 
that he/she had been a VA doctor for many years and had 
treated several patients with similar symptoms.

In October 1999, the veteran underwent revision of left total 
hip replacement at a private hospital.  An October 1999 
record mentions a motor vehicle accident in 1990, following 
which the veteran had degenerative joint disease in both 
hips.  

In a December 1999 decision, the Board denied service 
connection for bilateral hip disorders.  The veteran appealed 
that decision and, in January 2001, the Court of Appeals for 
Veterans Claims vacated the Board's decision and remanded the 
case to the Board.  Subsequently, the Board remanded the case 
in September 2001 for additional evidentiary development, to 
include scheduling a VA examination.  

Private medical records dated in 1999 and 2000 document a 
history of chronic alcohol abuse for approximately 29 years.

The record contains an April 2002 VA medical opinion prepared 
in lieu of a VA examination, which the veteran cancelled.  
The doctor noted the controversy as to whether the veteran's 
bilateral aseptic necrosis of the hips was idiopathic, 
alcohol-induced, or due to claimed injuries while he was on 
active duty as a paratrooper.  The doctor noted that the 
vigorous training required of paratroopers and members of the 
Special Forces resulted in vigorous and physical trauma.  The 
doctor noted that he had reviewed all of the service medical 
records, which were entirely negative for any complaints 
related to the hips, and concluded that there was a lack of 
medical documentation that the veteran had hip injuries or 
complaints of hip pain while on active duty.  The doctor 
opined that the veteran's aseptic necrosis, identified 10 
years after discharge from service in which there was no 
mention of any hip pain in his service medical records, is 
not service connected.

The record contains a VA examination of the veteran conducted 
later in April 2002.  A diagnosis of bilateral avascular 
necrosis, status post bilateral total hip replacement with 
revision arthropolasty of the left hip, was made.  The 
examiner noted that there was no evidence in the record that 
the veteran had been evaluated and/or treated for hip pain or 
symptoms while on active duty, and there was no documentation 
of a hip evaluation prior to 1993.  The examiner explained 
that bilateral avascular necrosis of the hips is usually 
attributed to steroid use or chronic alcoholism, and opined 
that it was not at least as likely as not that the veteran's 
avascular necrosis was related to a hip injury during 
service.  

Another VA examination was conducted in January 2003.  The 
examiner noted review of the claims folder, and stated that 
the veteran had undergone bilateral total hip replacements 
for avascular necrosis, and noted a history of excessive 
alcohol intake.  The report stated that there was no record 
to indicate that the veteran had been evaluated for hip pain 
while on active duty, and that, while he was evaluated for 
back pain and headaches, this had no relationship to hip 
pain.  The examiner indicated that the medical opinion of Dr. 
M. was reviewed, but noted that her opinion was not supported 
by any objective history or clinical findings to support her 
opinion that avascular necrosis was related to trauma during 
service.  The examiner observed that lay evidence could not 
be taken as evidentiary evidence of the etiology of avascular 
necrosis, and opined that it was not at least as likely as 
not that the veteran's avascular necrosis had been caused by 
any service-connected hip injury.  The examiner stated that 
avascular necrosis is usually caused by steroid use, alcohol, 
or severe trauma, such as dislocation of the hip joint, but 
noted that the veteran had no documented evidence of any such 
hip injury during service.

Most recently, a VA examination was conducted in May 2003, 
and the examiner noted review of the claims folder.  The 
veteran complained that he initially developed hip pain while 
on active duty, and indicated that a physician's assistant 
had evaluated him.  The examiner stated that after reviewing 
the service medical records, he could not find any complaints 
or evaluations of hip pain during service.  The veteran also 
reported that in 1989 he was evaluated in Wisconsin for hip 
pain, but that there was no evidence of avascular necrosis at 
that time.  The examiner noted that the veteran had undergone 
bilateral total hip replacements for avascular necrosis, and 
that there was a history of excessive alcohol intake.  He 
observed that there were no service records indicating an 
evaluation for hip pain.  He also noted that lay evidence 
indicating that the veteran walked with a limp or got pain 
medication for his hip could not be accepted as an evidence 
or etiology of his avascular necrosis.  The examiner opined 
that it was not at least as likely as not that the veteran's 
bilateral avascular necrosis was caused by in-service hip 
injuries.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  In addition, service 
connection may be granted for certain chronic disabilities, 
such as arthritis, if any such disorder is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

IV.  Legal Analysis

As discussed above, in order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson, Pond, supra.

In this case, it is clear that the veteran has bilateral hip 
disorders diagnosed as avascular necrosis, which have 
required total hip replacement in November 1995 (right) and 
January 1997 (left).  Accordingly, the Board concludes that 
currently manifested bilateral hip disorders exist.  

It is well established in the veteran's service records that 
he was a paratrooper.  As is also clear from the service 
medical records, as a paratrooper he sustained injuries of 
the head and back.  However, the service medical records are 
entirely negative for any indication of a hip injury, or for 
complaints or a diagnosis relating to the hips.  In essence, 
the record lacks any indication of an in-service injury or 
diagnosed disorder of either hip.  

The record contains several medical opinions (April 1997, 
October 1997, April 2002, January 2003 and May 2003) to the 
effect that it was not at least as likely as not that the 
veteran's currently manifested hip disorders, diagnosed as 
avascular necrosis, were related to service to include duties 
as a paratrooper.  These opinions attributed avascular 
necrosis of the hips to various other factors including a 
long-history of alcohol use, or steroid use due to asthma, 
documented by the record.  Moreover, the evidence on file 
contains references to post-service injuries which apparently 
impacted the hips.  Evidence on file makes reference to a 
motor vehicle accident in 1990, as well as an industrial 
accident in 1995, shortly following which the veteran's right 
hip replacement was performed.  

Primarily, the only medical evidence presented supporting the 
veteran's claim consists of the two medical statements 
offered by Dr. M. in August and October 1997, etiologically 
relating the veteran's post-service hip problems to training 
and duties while serving as a paratrooper in service.  It is 
clear that this opinion was based upon a history as presented 
by the veteran, inasmuch as no hip complaints, injuries, or 
problems were documented in the service records.  A medical 
opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Moreover, post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  Furthermore, Dr. M's opinions failed to 
note by history, or to take into account the veteran's 
steroid and long-term alcohol use in rendering the opinion as 
to etiology.

In essence, with regard to the opinions of Dr. M., the Board 
is not bound to accept a physician's opinion when it is based 
exclusively upon the recitations of a claimant.  See also 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  It appears 
that Dr. M. did not begin treating the veteran until 1996, 
more than a decade after his discharge from service, and that 
no objective evidence or reasoning was offered as the basis 
of Dr. M.'s opinions.  The Court has held on numerous 
occasions that medical opinions which are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  For 
these reasons, the Board accords the opinions of Dr. M. 
little probative weight in our analysis.

Also in support of the claim, the veteran himself has 
reported and testified to the effect that his hips were 
injured in service as a paratrooper, and lay evidence has 
also been presented to the effect that the veteran's hips 
problems were related to his service.  With respect to the 
evidence in favor of the claim, we recognize that the Court 
has held that VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party.  Personal 
interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  
The Board acknowledges the veteran's sincere belief that his 
claimed hip disorders are related in some way to service.  
Nevertheless, neither the veteran nor the individuals who 
provided lay statements have been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding a causal relationship between the claimed 
bilateral hip disorders and service.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), cert denied, 119 S.Ct. 404 (1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the preponderance of the evidence is against the 
claim for entitlement to service connection for bilateral hip 
disorders, and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hip disorders 
is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



